
	
		II
		111th CONGRESS
		1st Session
		S. 1797
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2009
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of the duty on certain
		  textured rolled glass sheets.
	
	
		1.Certain textured rolled glass
			 sheets
			(a)In
			 generalHeading 9902.70.03 of the Harmonized Tariff Schedule of
			 the United States (relating to certain textured rolled glass sheets) is amended
			 by striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
